Citation Nr: 0929386	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-26 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether the interruption and subsequent discontinuance of 
vocational rehabilitation benefits under the provisions of 
Chapter 31, Title 38, of the United States Code, 
was appropriate.  




ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from July 
1983 to July 2003.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

As support for his claim, the Veteran testified at a hearing 
at the RO in September 2007 before the undersigned Veterans 
Law Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.  During the hearing the Veteran 
submitted additional evidence and waived his right to have 
the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 
(2008).  He submitted other additional evidence in May 2008, 
again with a written waiver.  Id.


FINDINGS OF FACT

1.  For purposes of vocational rehabilitation, the Veteran is 
service connected for several disabilities:  hypertensive 
vascular disease, rated 60-percent disabling; gout, 40-
percent disabling; intervertebral disc syndrome (IVDS), also 
40-percent disabling; paralysis of the sciatic nerve, 20-
percent disabling; noncompensable hallux valgus of one foot; 
and noncompensable diverticulitis.  He has a combined 
disability rating of 90 percent.

2.  The Veteran demonstrated unsatisfactory conduct and 
operation.  His Individualized Written Rehabilitation Plan 
(IWRP) required him to obtain at least a C grade in each 
class taken as part of a course of studies leading to a 
planned Bachelor of Arts in Media Arts & Animation.  
Subsequently, during his last four semesters of media arts 
education at an arts college, he failed seven of eleven 
courses taken, for a majority of his courseload.  He failed 
two of those courses twice.  


CONCLUSION OF LAW

The interruption and subsequent discontinuance of vocational 
rehabilitation benefits under the provisions of Chapter 31, 
Title 38, of the United States Code, was proper.  38 U.S.C.A. 
§§ 3101, 3111 (West 2002); 38 C.F.R. §§ 21.40, 21.51, 21.52, 
21.72, 21.196, 21.197, 21.198, 21.283, 21.362, 21.364 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Generally, VA has a statutory duty to assist the Veteran in 
the development of his claim for VA benefits, as provided by 
the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  However, such duty is applicable to claims 
filed in association with Chapter 51 of Title 38 of the 
United States Code.  It follows that because the statute at 
issue in this matter is found in Chapter 31 of Title 38 of 
the United States Code, VA's duties to notify and to assist 
the Veteran are not applicable to this claim.  See, e.g., 
Barger v. Principi, 16 Vet. App. 132, 138 (2002).  
Nevertheless, in September 2006, the Veteran was informed of 
the decision to deny him additional benefits; of the reasons 
why the decision was made; how the decision affected his VA 
benefits; how to reapply in the future for vocational 
rehabilitation benefits; and what the Veteran could do if he 
disputed the accuracy of information or disagreed with the 
outcome.  This satisfies the notice requirements of Chapter 
31.  See 38 C.F.R. § 21.420 (2008).  The Board finds that all 
relevant evidence necessary for the equitable disposition of 
the appeal has been obtained and that additional efforts to 
notify or assist the Veteran in this case are not required.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 15 
Vet. App. 183 (2002).


II.  Analysis-Interruption and Subsequent Discontinuance of 
Vocational Rehabilitation Benefits

The Veteran served in active duty in the Army for a career of 
twenty years, with a military occupational specialty (MOS) as 
a recruiter for eight years, and nine months.  His separation 
from service was in July 2003.  In anticipation of his 
separation that year, in a February 2003 rating decision, the 
Veteran was granted entitlement to an evaluation for 
vocational rehabilitation under the provisions of Chapter 31, 
Title 38, United States Code.  See 38 U.S.C.A. §§ 3100-21 
(West 2002 & Supp. 2009).

Generally, basic entitlement to a program of rehabilitation 
services is met when a Veteran has a service-connected 
disability that is rated at 20 percent or more disabling and 
it is determined that the Veteran needs rehabilitation to 
overcome an employment handicap.  38 C.F.R. § 21.40 (2008).  
As part of the February 2002 rating decision, the Veteran was 
initially awarded service connection for vocational 
rehabilitation purposes for degenerative disk disease of the 
low back, with right leg numbness, and assigned a 20 percent 
disability rating.  The RO also determined that the Veteran 
meets the criteria for a serious employment handicap, based 
upon a September 2003 VA Counseling Pyschologist's 
determination.

The purpose of vocational rehabilitation (VR) services is to 
enable Veterans with service-connected disability to achieve 
maximum independence in daily living and, to the maximum 
extent feasible, to become employable and to obtain and 
maintain suitable employment.  See 38 U.S.C.A. §§ 3100, 3101 
(West 2002); 38 C.F.R. §§ 21.1(a), 21.35(b), 21.70, 21.71 
(2008).

The three "basic requirements" for eligibility for Chapter 31 
VR training are set out in 38 C.F.R. § 21.1(b).  The first 
requirement is that of a basic entitlement to services under 
38 C.F.R. § 21.40. 38 C.F.R. § 21.1(b)(1).  The second 
requirement is that the services necessary for training and 
rehabilitation must be identified by VA and the Veteran.  38 
C.F.R. § 21.1(b)(2).  Third, an Individualized Written 
Rehabilitation Plan (IWRP) will be developed in order for the 
Veteran to achieve the goals set forth by the program that 
will lead to employability.  See 38 C.F.R. §§ 21.1(b)(3), 
21.80, 21.84 (2008).  

Here, there is simply no issue raised that the Veteran did 
not initially meet the basic entitlement to Chapter 31 
vocational rehabilitation program entitlement.  In fact, a 
more recent September 2006 closure statement by the RO shows 
that the Veteran is current service connected for VR purposes 
for several disabilities:  hypertensive vascular disease, 
assigned at 60 percent; gout, assigned at 40 percent; 
intervertebral disc syndrome (IVDS), assigned at 40 percent; 
paralysis of the sciatic nerve, assigned at 20 percent; a 
noncompensable hallux valgus of one foot; and a 
noncompensable diverticulitis.  The Veteran has a combined 
disability rating of 90 percent.  And submitted medical 
evidence, though not necessary to the disposition of this 
case, shows continuing medical problems with his back.  For 
instance, a May 2008 statement by Dr. A.B. states the Veteran 
has received treatment for severe degenerative disc disease 
of the back and also for gout, since 2003.  Dr. A.B. further 
indicated that his disabilities pain symptoms impair his 
ability to work, due to pain in travelling in the car, 
causing him to become "nonfunctional" at times.  

Rather, the dispositive issue is whether his VR benefits 
(albeit, properly granted), were properly interrupted, and 
then discontinued.  

Initially post-service, in September 2003, an IWRP was 
created with the goal of the Veteran obtaining and 
maintaining employment in the field of graphic 
arts/animation.  The plan outlined that the Veteran would 
successfully complete a Bachelor of Arts in Media Arts and 
Animation, from a local Arts college at which the Veteran 
enrolled.  The IWRP further set forth evaluation criteria for 
successful program participation, especially requiring that 
the Veteran obtain at least a C grade in each course and 
complete all classes started.  

The Veteran's B.A. program in Media Arts started well enough 
at a local arts college.  Indeed, his transcript shows the 
Veteran obtained grades of C and above for nearly all courses 
taken during the semesters of Fall 2003 through Spring 2005.  
However, at some unspecified date shortly after enrolling in 
the B.A. program, the Veteran notified his prior Vocational 
Rehabilitation case manager that he began work as a 
telemarketer to assist with his assorted home and school 
bills, although it was notably "not the job of choice."  A 
later progress report in July 2006 clarifies that this job 
involved duties in telephone recruiting, as part of full-time 
employment at another educational institution, Westwood 
College.  

Unfortunately, during his last four semesters of media arts 
education in his B.A. program, the Veteran failed seven of 
the eleven courses he took.  Concurrently with the RO's 
interruption and discontinuance of his vocational 
rehabilitation benefits, the Veteran indicated his desire to 
his counselor to transfer his B.A. program to Westwood 
College (also his place of employment), where he could take 
online courses in graphic arts and animation.  However, by 
the time of his acceptance to Westwood College's online 
program in September 2006, the RO had already discontinued 
the Veteran's vocational rehabilitation program benefits.

Indeed, in August 2006, the Veteran's case 
manager/rehabilitation counselor issued a notice that his 
Chapter 31 VR benefits would be interrupted, because the 
Veteran:  1.) was fully employed and 2.) failed to pass 7 of 
his last 11 classes.  See 38 C.F.R. § 21.197, "Interrupted" 
status (2008).  The Veteran was also notified of the need to 
show that discontinuance of his benefits would not be 
appropriate.  

In that regard, the purpose of discontinued status is to 
identify situations in which termination of all services and 
benefits received under Chapter 31 is necessary.  38 C.F.R. § 
21.198, "Discontinued" status (2008).  VA will discontinue 
the Veteran's case and assign the case to discontinued status 
following assignment to interrupted status as provided in 38 
C.F.R. § 21.197 for reasons including but not limited to the 
following: (1) the Veteran does not initiate or continue the 
rehabilitation process; (2) unsatisfactory conduct and 
cooperation; (3) end of eligibility and entitlement occurs; 
(4) medical and related problems; (5) the Veteran voluntarily 
withdraws from the program; and/or (6) the Veteran fails to 
progress in the program.

Subsequently, in September 2006, the RO permanently 
discontinued the Veteran's Chapter 31 vocational 
rehabilitation benefits, building on the same reasons as the 
interruption notice-that is, the Veteran : 1.) was fully 
employed and 2.) failed to pass 7 of his last 11 classes.  
These reasons are confirmed in the September 2006 closure 
statement, by the RO's vocational rehabilitation case 
manager, as part of a narrative of telephone communication 
with the Veteran on that date.  The fact of the Veteran's 
employment raises the issue of rehabilitated status as the 
first reason for discontinuance, whereas the Veteran's 
failure of his classes addresses the separate issue of 
unsatisfactory conduct as a second reason for discontinuance.  

Parenthetically, the Board notes that the RO failed to 
support its conclusion that the Veteran was rehabilitated.  
The Veteran was employed at the time of discontinuance as a 
recruiter, but certainly not in the graphic arts and 
animation field, his stated objective in his IWRP.  This 
appears to preclude the first prong of the RO's denial on the 
grounds of rehabilitation.  38 C.F.R. § 21.283 (2008).  

Nonetheless, there is still the outstanding issue of 
unsatisfactory conduct.  Under 38 C.F.R. § 21.362, 
Satisfactory Conduct and Cooperation, (2008), the successful 
development and implementation of a program of rehabilitation 
services require the full and effective participation of the 
Veteran in the rehabilitation process.  

Moreover, 38 C.F.R. § 21.364, Unsatisfactory Conduct and 
Cooperation (2008), provides:  (a) General.  If VA determines 
that a Veteran has failed to maintain satisfactory conduct or 
cooperation, VA may, after determining that all reasonable 
counseling efforts have been made and are found not 
reasonably likely to be effective, discontinue services and 
assistance to the Veteran, unless the case manager determines 
that mitigating circumstances exist.  In any case in which 
such services and assistance have been discontinued, VA may 
reinstitute such services and assistance only if the 
counseling psychologist determines that:  (1) The 
unsatisfactory conduct or cooperation of such Veteran will 
not be likely to recur; and (2) The rehabilitation program 
which the Veteran proposes to pursue (whether the same or 
revised) is suitable to such Veteran's abilities, aptitudes, 
and interests.
(b) Unsatisfactory conduct or cooperation exists.  When the 
case manager determines that the Veteran's conduct and/or 
cooperation are not in conformity with provisions of § 
21.362(c), the case manager will:  (1) Discuss the situation 
with the Veteran; (2) Arrange for services, particularly 
counseling services, which may assist in resolving the 
problems which led to the Veteran's unsatisfactory conduct or 
cooperation; (3) Interrupt the program to allow for more 
intense efforts, if the unsatisfactory conduct and 
cooperation persist.  If a reasonable effort to remedy the 
situation is unsuccessful during the period in which the 
program is interrupted, the Veteran's case will be 
discontinued and assigned to "discontinued" status unless 
mitigating circumstances are found.  When mitigating 
circumstances exist, the case may be continued in 
"interrupted" status until VA staff determines the Veteran 
may be reentered into the same or a different program because 
the Veteran's conduct and cooperation will be satisfactory, 
or if a plan has been developed, to enable the Veteran to 
reenter and try to maintain satisfactory conduct and 
cooperation.  Mitigating circumstances include: (i) The 
effects of the Veteran's service and nonservice-connected 
condition; (ii) Family or financial problems which have led 
the Veteran to unsatisfactory conduct or cooperation; or 
(iii) Other circumstances beyond the Veteran's control.

Here, the Board finds that the Veteran clearly demonstrated 
unsatisfactory conduct and operation in meeting the stated 
goals of his IWRP for vocational rehabilitation.  The Board 
has considered the Veteran's testimony of mitigating 
circumstances, that he faced tremendous pressures from his 
recruiting job, was unable to handle two difficult animation 
program courses simultaneously, had difficult interpersonal 
relations and communications with his last case manager, and 
severe problems with his service-connected hypertension 
disability and associated medication.  Nonetheless, the 
provisions on unsatisfactory conduct appear to give the case 
manager a reasonable amount of discretion in determining 
whether the Veteran has engaged in unsatisfactory conduct.  
And here, the VR case manager at the RO found unsatisfactory 
conduct on the part of the Veteran based upon his failure of 
classes.  

Objectively, this conclusion would appear to be justified, 
even considering the Veteran's mitigating circumstances.  The 
Veteran's Individualized Written Rehabilitation Plan (IWRP) 
required the Veteran to obtain at least a C grade in each 
class taken as part of a course of studies leading to a 
planned Bachelor of Arts in Media Arts & Animation.  But, 
during his last four semesters of media arts education at an 
arts college, the Veteran failed seven of eleven courses 
taken.  Indeed, he even failed two of the same courses twice 
during his last four semesters of study in the vocational 
rehabilitation program.  His transcript does not reveal a 
single course he has passed in the last three semesters in 
pursuit of his B.A. in Media Arts & Animation.  While the 
Veteran's mitigating circumstances might explain failing 
classes in one semester, they do not explain the Veteran's 
repeated failures over several semesters, together amounting 
to a general failure to pass the majority of his courseload.  
Overall, the Veteran's continuing lack of academic progress 
over several semesters constitutes unsatisfactory conduct, a 
sufficient ground for interruption and discontinuance of his 
Vocational Rehabilitation benefits.  38 C.F.R. §§ 21.196, 
21.198, 21.364.

In light of the evidence the Board finds that interruption 
and subsequent discontinuance of the Veteran's vocational 
rehabilitation benefits was proper.  The Veteran did not 
conform to the procedures established by VA governing the 
pursuit of his rehabilitation plan by failing to maintain the 
specified grades of C or above.  So there is no reasonable 
doubt to resolve in the Veteran's favor, and this claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The appeal is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


